Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our reportdated November 23, 2010 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in Parametric Technology Corporation's Annual Report on Form10-K for the year ended September 30, 2010. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts March 9, 2011
